DocuSign Envelope ID: C75652D3-B2D2-4884-A49C-CC96DC3BD3D0
                                                                      Case 2:18-cv-00236-APG-BNW Document 59 Filed 07/23/20 Page 1 of 2



                                                                  1   JACOB D. BUNDICK, ESQ.
                                                                      Nevada Bar No. 9772
                                                                  2   GREENBERG TRAURIG, LLP
                                                                      10845 Griffith Peak Drive, Suite 600
                                                                  3
                                                                      Las Vegas, Nevada 89135
                                                                  4   Telephone: (702) 792-3773
                                                                      Facsimile: (702) 792-9002
                                                                  5   Email: bundickj@gtlaw.com
                                                                  6   Attorney for Focalpoint International Inc.
                                                                  7
                                                                                                   UNITED STATES DISTRICT COURT
                                                                  8
                                                                                                          DISTRICT OF NEVADA
                                                                  9

                                                                 10   FOCALPOINT INTERNATIONAL INC.                            Case No.: 2:18-cv-00236-APG-PAL

                                                                 11                          Plaintiff,
                                                                 12   vs.
                          10845 Griffith Peak Drive, Suite 600
 GREENBERG TRAURIG, LLP


                             Facsimile: (702) 792-9002
                             Telephone: (702) 792-3773
                              Las Vegas, Nevada 89135




                                                                 13
                                                                      DOM RUBINO CONSULTING SERVICES                           STIPULATION AND ORDER FOR
                                                                 14   INC. and BIZSTRATPLAN INC.                               DISMISSAL WITH PREJUDICE

                                                                 15                         Defendants.
                                                                 16   DOM RUBINO CONSULTING SERVICES
                                                                 17   INC. and BIZSTRATPLAN INC.

                                                                 18                          Counter-Plaintiffs,

                                                                 19   vs.
                                                                 20   FOCALPOINT INTERNATIONAL INC.
                                                                 21
                                                                                            Counter- Defendant.
                                                                 22
                                                                      FOCALPOINT INTERNATIONAL INC.
                                                                 23
                                                                                             Third-Party Plaintiff,
                                                                 24

                                                                 25   vs.

                                                                 26   DOMINIC RUBINO, individually
                                                                 27                         Third-Party Defendant.
                                                                 28


                                                                                                                      Page 1
DocuSign Envelope ID: C75652D3-B2D2-4884-A49C-CC96DC3BD3D0
                                                                      Case 2:18-cv-00236-APG-BNW Document 59 Filed 07/23/20 Page 2 of 2



                                                                  1             It is hereby STIPULATED AND AGREED, between Plaintiff/Counter-Defendant/Third-

                                                                  2   Party Plaintiff FOCALPOINT INTERNATIONAL INC., by and through its counsel of record,

                                                                  3   Greenberg Traurig, LLP, and Third-Party Defendant DOMINIC RUBINO, individually and in

                                                                  4   proper person, that, in accordance with Fed.R.Civ.P. 41(a)(2), all claims asserted by the parties

                                                                  5   herein are dismissed with prejudice, with each party to bear its own fees and costs.1

                                                                  6             IT IS SO STIPULATED.
                                                                  7       Dated this 23rd day of July, 2020.                           Dated this 23rd day of July, 2020.

                                                                  8       GREENBERG TRAURIG, LLP
                                                                  9

                                                                 10
                                                                              /s/ Jacob D. Bundick
                                                                 11       JACOB D. BUNDICK, ESQ.                                        DOMINIC RUBINO
                                                                          Nevada Bar No. 9772                                           126 Granville Street
                                                                 12       10845 Griffith Peak Drive, Suite 600                          New Westminster, British Columbia V3L 2E6
                          10845 Griffith Peak Drive, Suite 600
 GREENBERG TRAURIG, LLP




                                                                          Las Vegas, Nevada 89135                                       CANADA
                             Facsimile: (702) 792-9002
                             Telephone: (702) 792-3773
                              Las Vegas, Nevada 89135




                                                                 13

                                                                 14       Attorney for Focalpoint International Inc.                    Third-Party Defendant in Proper Person

                                                                 15

                                                                 16                                                             ORDER

                                                                 17             IT IS HEREBY ORDERED.

                                                                 18                        23rd day
                                                                                DATED this ______   ofofJuly,
                                                                                                  day         2020.
                                                                                                         _______________, 2020.
                                                                 19

                                                                 20

                                                                 21                                                   ____________________________________________
                                                                                                                      UNITED STATES DISTRICT JUDGE
                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26
                                                                 27
                                                                      1
                                                                       This Stipulation and Order will dismiss this matter in its entirety as it relates to all parties, including Bizstrat Plan, Inc.
                                                                 28   and Dom Rubino Consulting Services, Inc., as the parties have executed a confidential settlement agreement.


                                                                                                                                  Page 2
